EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Siddhi Shah on 09 August 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for providing a digital assistant service, comprising: 
at a first electronic device with one or more processors and memory, the first electronic device being configured to extend speech-based services to a plurality of users based on identities of the plurality of users, wherein the speech-based services are provided by one or both of a second electronic device and a third electronic device: 
receiving, from a first user, a first speech input representing a user request; 
obtaining an identity of the first user after receiving the first speech input, wherein obtaining the identity of the first user is comprises: 
obtaining authentication data, at the first electronic device, [data] associated with the first user; 

receiving the identity of the first user, at the first electronic device, from the third electronic device, wherein the identity of the first user is determined based on the authentication data and wherein receiving the identity of the first user from the third electronic device includes: 
establishing a connection between the first electronic device and the third electronic device, wherein establishing the connection between the first electronic device and the third electronic device includes: 
establishing the connection based on a near-field communication between the first electronic device and the third electronic device, or 
establishing the connection based on detecting of the third electronic device being within a predetermined distance from the first electronic device; 
in accordance with obtaining the identity of the first user, providing a representation of the user request to at least one of the second electronic device or the third electronic device; 2 118069781Application No.: 15/679,108Docket No.: P34173US 1/77870000282101 
receiving a response to the user request from the second electronic device or the third electronic device, wherein at least one of the second electronic device and the third electronic device determine to provide the response to the first electronic device; 
determining, based on a second location determined from content of the first speech input and a first location of the first electronic device, that a representation of the response is to be provided by the second electronic device or the third electronic 
in response to determining that the representation of the response is to be provided by the second electronic device or the third electronic device and not to be provided by the first electronic device, forwarding, by the first electronic device, the response to the second electronic device or the third electronic device.

28. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: 
receive, from a first user, a first speech input representing a user request by the first electronic device, the first electronic device being configured to extend speech-based services to a plurality of users based on identities of the plurality of users, wherein the speech-based services are provided by one or both of the second electronic device and the third electronic device; 8 118069781Application No.: 15/679,108Docket No.: P34173US 1/77870000282101 
obtaining an identity of the first user after receiving the first speech input, wherein obtaining the identity of the first user is comprises: 
obtaining authentication data, at the first electronic device, [data] associated with the first user; 
providing the authentication data, from the first electronic device, to at least one of a second electronic device or a third electronic device, which is a client device disposed in the vicinity of the first electronic device; 

establishing a connection between the first electronic device and the third electronic device, wherein establishing the connection between the first electronic device and the third electronic device includes: 
establishing the connection based on a near-field communication between the first electronic device and the third electronic device, or 
establishing the connection based on detecting of the third electronic device being within a predetermined distance from the first electronic device; 
in accordance with obtaining the identity of the first user, provide a representation of the user request to at least one of the second electronic device or the third electronic device;
receive a response to the user request from the second electronic device or the third electronic device, wherein at least one of the second electronic device and the third electronic device determine to provide the response to the first electronic device; 
determine, based on a second location determined from content of the first speech input and a first location of the first electronic device, that a representation of the response is to be provided by the second electronic device or the third electronic device located at the second location and not to be provided by the first electronic device; and 


The following changes to the drawings have been approved by the examiner and agreed upon by Applicants:
In Figure 16B, Steps 1634, 1636, 1638, “Establish the connection base” should be “Establish the connection based”.
In Figure 16G, Steps 1706 and 1708, “Determine whether the response is to be provided by the first electronic device base” should be “Determine whether the response is to be provided by the first electronic device based”.
In order to avoid abandonment of the application, Applicants must make these above agreed upon drawing changes.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 28 to 29 are allowable because the prior art of record does not disclose or reasonably suggest a method, computer program, and device for a digital assistant service, comprising at a first electronic device with one or more processors and memory, the first electronic device being configured to extend speech-based services to a plurality of users based on identities of the plurality of users, wherein the speech-based services are provided by one or both of a second electronic 
Generally, the prior art of record at least does not disclose or reasonably suggest providing authentication data associated with a first user from a first electronic device to at least one of the second electronic device or a third electronic device and receiving the identity of the first user at the first electronic device from the third electronic device, where a connection is established between the first electronic device and the third electronic device based on near-field communication or being within a predetermined distance.  Applicants’ arguments are persuasive that these limitations are not disclosed by Tian et al. (U.S. Patent Publication 2018/0047393).  Tian et al., ¶[0052], draws a distinction between user device identifiers and user identifiers, where a user identification engine may determine that user of a user device is a user identified in a user profile.  Moreover, Tian et al. ¶[0054], briefly describes that a first voice-controlled device 504, a second voice-controlled device 506, and a third voice-controlled device 506 receive a user device identifier from user device 510, where each of user voice-controlled devices 504, 506, and 508 may communicate detection of user device 510 to the other voice-controlled devices, voice-controlled devices 504, 506, and 508 may provide any detected user device identifiers to each other, and a voice-controlled device performing location-based voice recognition may compare those user identifiers to user Tian et al. does not clearly disclose that a first device provides authentication data to a second or third device, and that a first device receives an identity of a user from a third electronic device.  Mainly, Tian et al. only enables exchanging device identifiers between devices, but not authentication data associated with a user or an identity of a user.  Specifically, Applicants’ claim language requires at least that authentication data is provided in a first direction between a first device and a third device and an identity of a user is provided in a second direction between a third device and a first device.  These limitations of the independent claims, as amended, are not reasonably disclosed by Tian et al.
The Specification, ¶[0241]: Figure 9C, describes an embodiment of digital assistant device 810A providing authentication data 906 to device 830, but device 830 may not be capable of obtaining identity of a user 804.  Device 830 may forward authentication data to device 820, and device 820 can send a determination of a user identity 926 directly to device 810A or can send a determination of user identity 926 to device 830, which can forward the user identity to device 810A.  Here, Figures 9B to 9C illustrate authentication data 906 is transmitted from device 810A to device 830, and user identity 926 is transmitted from device 830 to device 810A.  Similarly, Applicants’ Specification, ¶[0294]: Figure 16A: Steps 1622 to 1624, describes authentication data being provided to at least one of a second electronic device or a third electronic device, and an identity of a first user is received from one of a second electronic device or a third electronic device.  The Specification, ¶[0322]: Figure 17C: Steps 1842 to 1844, describes that to obtain identity information of a user who provides speech inputs, authentication data is provided to at least one of a second electronic device or a third 
Applicants’ Specification, ¶[0019] - ¶[0023], states objectives of improving digital assistant services by far-field extension to enhance continuity and mitigate device capability limitations.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 16, 2021